Citation Nr: 0903287	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-22 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  For the period from August 31, 2004 to March 13, 2007, 
entitlement to a rating in excess of 20 percent for right 
knee chondromalacia.

2.  For the period beginning March 14, 2007, entitlement to a 
rating in excess of 20 percent based on limitation of motion 
and 10 percent based on instability for right knee 
chondromalacia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from March 1974 to March 1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision, which, 
in pertinent part, denied a rating in excess of 20 percent 
for the veteran's service-connected right knee disability.  
In a September 2005 letter, the veteran indicated 
disagreement with the May 2005 rating decision.  See 
38 C.F.R. § 20.201.  In response, the RO issued a February 
2006 rating decision that confirmed the denial of a rating in 
excess of 20 percent for the right knee disability.  The 
veteran subsequently perfected an appeal of the issue.  See 
38 C.F.R. § 20.200.

In an April 2007 rating decision, the RO granted a separate 
10 percent rating for the right knee disability based on 
instability (in addition to the 20 percent rating based upon 
limitation of motion).  As the veteran has not been granted 
the maximum benefit allowed, he is presumed to be seeking 
higher ratings both based on limitation of motion and 
instability.  Thus, the claim remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The veteran marked on his July 2005 substantive appeal (VA 
Form 9) that he wanted a BVA hearing.  The representative 
clarified, in a November 2006 letter, that the veteran wanted 
a hearing before the RO.  Subsequent documentation indicates 
that the veteran accepted undergoing an additional VA 
examination regarding the severity of the knee disability in 
lieu of the hearing.  After review of these documents, the 
Board finds that there is no outstanding request for a 
hearing.  See 38 C.F.R. § 20.704.

In addition, in the February 2006 rating decision, the RO 
granted an increased from 10 to 20 percent for left knee 
chondromalacia, assigning an effective date of September 11, 
2005.  In April 2006, the veteran filed a notice of 
disagreement to the effective date assigned the disability, 
contending that the correct effective date was August 31, 
2004.  In a June 2006 rating decision, in pertinent part, the 
RO granted the August 31, 2004 effective date requested.  In 
a January 2009 "Informal Hearing Presentation," the 
representative confirmed that this issue was no longer on 
appeal - the benefit sought having been granted.  See 
38 C.F.R. § 20.204.

In a letter received in March 2007, the veteran had marked 
that he had more information to send, indicating a desire for 
VA to wait at least 60 days prior to deciding his claim.  The 
motion to extend the appeal period was granted but the 60 
days has passed without any indication the veteran submitted 
additional evidence.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  For the period from August 31, 2004 to March 13, 2007, 
the veteran's right knee disability was symptomatic and 
productive of some functional limitation; however, the 
preponderance of the competent evidence is against a finding 
of right knee instability, subluxation or frequent periods of 
locking with pain and effusion into the joint during this 
period of time; there is no competent evidence of right knee 
flexion limited to 15 degrees or less or extension limited to 
more than 5 degrees.

3.  For the period beginning March 14, 2007, the veteran's 
right knee disability has been manifested by no more than 
slight instability; there is no competent evidence of flexion 
limited to less than 45 degrees or extension limited to 10 
degrees or more.







CONCLUSIONS OF LAW

1.  For the period from August 31, 2004 to March 13, 2007, 
the criteria for a rating in excess of 20 percent for right 
knee chondromalacia were not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1-4.16, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 
5256, 5257, 5258, 5260, 5261 (2008); VAOGCPREC 23-97; 
VAOGCPREC 9-98; VAOPGCPREC 9-04.

2.  For the period beginning March 14, 2007, the criteria for 
a rating in excess of 20 percent based on limitation of 
motion and a rating in excess of 10 percent based on 
instability due to right knee chondromalacia have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.20, 4.40, 4.45, 
4.71, 4.71a, Diagnostic Codes 5003, 5256, 5257, 5258, 5260, 
5261 (2008); VAOGCPREC 23-97; VAOGCPREC 9-98; VAOPGCPREC 9-
04.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The veteran was issued VCAA notification letters in August 
2004 and October 2005.  The veteran was informed about the 
information and evidence not of record that is necessary to 
substantiate his increased rating claims; the information and 
evidence that VA will seek to provide; and the information 
and evidence the claimant is expected to provide.

The Board is also aware of the recent decision of United 
States Court of Appeals for Veterans Claims (Court) in 
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
claims for increased ratings, such as the ones on appeal.

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

The VCAA letters of record do not contain the level of 
specificity set forth in Vazquez-Flores.  As discussed below, 
the presumed error raised by such defect, however, is 
rebutted because of evidence of actual knowledge of what is 
required to substantiate the claim for higher ratings for a 
right knee disability on the part of the veteran and his 
representative.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

A May 2006 letter, sent in response to a notice of 
disagreement, provided notice regarding the establishing a 
disability rating and an effective date (see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006)).  This letter listed 
types of evidence that the veteran should tell VA about or 
give to VA that may affect how VA assigned the disability 
evaluation, including information about on-going treatment 
records; recent Social Security determinations; statements 
from employers as to job performance, lost time, or other 
information regarding how the condition affects the ability 
to work; and statements discussing the disability symptoms 
from people who have witnessed how they affect the veteran.  

In a January 2008 "Informal Hearing Presentation," the 
representative asserted the disability caused the veteran to 
lose 30 days of work.  Significantly, the Court noted in 
Vazquez-Flores that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.  See Vazquez, 
supra, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  Based on the May 2006 letter and the 
representative's statement, the Board finds that first and 
fourth requirements of Vazquez-Flores are substantially 
satisfied.

As to the applicable rating criteria, the argument presented 
on behalf of the veteran reflects that actual knowledge of 
what was needed to substantiate the claim, the second element 
listed above is substantially satisfied.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (determining that no 
prejudicial error to veteran resulted in defective VCAA 
notice when the veteran, through his counsel, displayed 
actual knowledge of the information and evidence necessary to 
substantiate his claim).  See Informal Hearing Presentation 
with citation to Diagnostic Code 5257, received by the Board 
in January 2009.  (With respect to what rating criteria are 
applicable, as explained in more detail below, there is no X-
ray evidence of arthritis or dislocation of semilunar 
cartilage of the right knee; the veteran's disability is 
primarily rated under Code 5257, although the Board has 
considered whether a higher rating can be granted under 
alternative rating criteria, as did the RO, to include for 
rating limitation of motion.)  There is no prejudice if the 
purpose behind the notice has been satisfied; that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of the claims.

In addition, the May 2006 letter informed the veteran that 
when a disability is service connected a disability rating is 
assigned and that, depending on the disability involved, VA 
assigns a rating from 0 to 100 percent, and that VA uses a 
schedule for evaluating disabilities.  The Board, therefore, 
finds that the third element is satisfied.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
October 2005 VCAA letter and the May 2006 letter were issued 
after the rating decision on appeal.  The Board is cognizant 
of recent United States Court of Appeals for the Federal 
Circuit (Federal Circuit) decisions pertaining to prejudicial 
error.  Specifically, in Sanders v. Nicholson, 487 F.3d 881 
(2007), the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Court, the burden shifts to VA 
to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the Court of Appeals for Veterans 
Claims' holding that an appellant before the Court has the 
initial burden of demonstrating prejudice due to VA error 
involving: (1) providing notice of the parties' respective 
obligations to obtain the information and evidence necessary 
to substantiate the claim; (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The RO cured 
the timing defect by providing adequate VCAA notice together 
with re-adjudication of the claims, as demonstrated by the 
June 2007 supplemental statement of the case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of the claims by VA.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence of record includes VA 
medical records, including record of the most recent VA 
joints examination of the knees completed in March 2007.  
After a review of this evidence, the Board finds that it 
provides adequate findings upon which to rate the right knee 
disability.  Thus, there is no duty to provide another 
examination.  38 C.F.R. §§ 3.326, 3.327.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration.  Adjudication of the claims for 
increased ratings at this juncture, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993). 

Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

While the veteran's entire history is reviewed when making a 
disability determination, where service connection has 
already been established and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that staged ratings are appropriate 
for an increased rating claim, when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

The right knee disability has previously been rated as 
arthritis by analogy (see 38 C.F.R. § 4.20), under Diagnostic 
Code 5010, located in 38 C.F.R. § 4.71a.  This diagnostic 
code provides that such disabilities should be rated under 
Diagnostic Code 5003.

Diagnostic Code 5003, located in 38 C.F.R. § 4.71a provides 
rating criteria for arthritis.  Specifically, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by the limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on X- 
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion. See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Codes 5256 through 5261, also located in 38 C.F.R. 
§ 4.71a, provide rating criteria for disabilities of the 
knee.  Diagnostic Code 5256 provides rating criteria for 
ankylosis of the knee.  Diagnostic Code 5257 provides 
compensation for disability due to subluxation or instability 
of the knee.  Slight recurrent subluxation or lateral 
instability is rated at 10 percent disabling.  Moderate 
subluxation or lateral instability is rated at 20 percent 
disabling and severe subluxation or lateral instability is 
rated at 30 percent disabling.  

Diagnostic Codes 5258 and 5259 provide rating criteria for 
dislocated and removal of semilunar cartilage, respectively.  
Diagnostic Code 5258 provides that a 20 percent rating will 
be assigned when there is dislocate semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint.

Regarding the rating criteria for arthritis, there is no X-
ray evidence of arthritis; the Board has considered the 
criteria for rating limitation of motion to determine if a 
higher rating could be granted under alternative criteria.  
Similarly, since there is no clinical or X-ray evidence of 
dislocated and removal of semilunar cartilage, Diagnostic 
Code 5258 is not applicable but since there is at least one 
reference to locking of the right knee, the Board has 
considered this code as well.  

As noted, the evaluation of the same disability under various 
diagnoses is to be avoided.  However, limitation of motion 
and instability of the knee involve different symptomatology 
and separate ratings are specifically allowed with X-ray 
evidence of arthritis.  See VAOGCPREC 23-97 and VAOGCPREC 9-
98.  

For limitation of motion, the schedule of ratings provides 
compensation dependent upon the severity of the limitation of 
flexion and/or extension under Diagnostic Codes 5260 and 
5261, respectively, both located in 38 C.F.R. § 4.71a.  
Diagnostic Code 5260 allows for assignment of a 
noncompensable evaluation when there is evidence of flexion 
limited to 60 degrees, assignment of a 10 percent rating when 
there is evidence of flexion limited to 45 degrees, 
assignment of a 20 percent rating for flexion limited to 30 
degrees, and assignment of a 30 percent rating for flexion 
limited to 15 degrees.  Diagnostic Code 5261 provides for 
assignment of a noncompensable rating for extension limited 
to 5 degrees, assignment of a 10 percent rating when there is 
evidence of extension limited to 10 degrees, a 20 percent 
rating for extension limited to 15 degrees, and higher 
evaluations for more severely limited extension.

Separate ratings under Diagnostic Code 5260 and Diagnostic 
Code 5261 may be assigned for disability of the same joint.  
See VAOPGCPREC 9-04.

Factual Background

In an October 1978 rating decision, the RO granted service 
connection for a right knee disability, originally assigned a 
noncompensable (0%) disability rating.  The disability was 
rated by analogy under Diagnostic Code 5010.  The veteran has 
filed several claims for increased ratings.  In a September 
2000 rating decision, the RO granted an increase to 20 
percent for the right knee disability.  The 20 percent rating 
was assigned under Diagnostic Code 5257, which provides 
rating criteria for instability of the knee; the RO noted the 
change in the applied diagnostic code.  In an April 2003 VA 
examination, an examiner reported the veteran's statement 
that his knee was unstable because he had "some give outs on 
this joint, at least twice a week, and some lock ups on this 
joint, at least three times a week."  The examiner noted 
that X-rays were normal.  Diagnosis was "[s]ymptomatic 
chondromalacia of the right knee, mild to moderate, found."  
In a July 2003 rating decision, the RO confirmed the 20 
percent rating, finding that the medical evidence did not 
show severe subluxation or lateral instability of the right 
knee to warrant the next higher evaluation of 30 percent.

A May 2004 VA treatment record notes that the veteran had 
osteoarthrosis of the knee.  It was not noted, however, 
whether this finding was in regard to the left or right knee.  
Range of motion was noted to be "normal."  The clinician 
noted that there was no instability.  The clinical (not X-
ray) diagnosis was degenerative joint disease.  Again, it was 
not noted, however, whether this finding was in regard to the 
left or right knee.  

The veteran filed the current claim for an increased rating 
for the right knee disability in August 2004.  He underwent 
an October 2004 VA examination.  The veteran complained of 
constant dull ache.  He also reported swelling in both knees, 
but denied giving away, or locking.  With acute flare-ups, 
the veteran reported there was limitation of motion, 
particularly with walking.  He used an elastic knee brace 
about three to four times a week.  The veteran denied 
unsteadiness, or a history of falls.  The veteran worked as 
an auto and truck mechanic; he reported no limitation in the 
performance of his work, but noted that he experienced pain.  

Physical examination revealed no swelling or erythema; there 
was mild tenderness in the infrapatellar region and in the 
medial aspect of the right knee.  Range of motion was from 0 
to 135 degrees with pain beginning at 95 degrees and ending 
at 40 degrees.  The examiner reported that "[w]ith 
repetitive flexion, there is no limitation noticed."  The 
examiner also reported that during an acute flare-up there 
was "probably" 10% limitation of motion secondary to pain.  
Extension was to 0 degrees.  The examiner opined that there 
was "probably mild functional impairment" due to the right 
knee disability during flare-ups.  The examiner indicated 
that both knee were stable.  Relevant diagnosis was 
"Chondromalacia, right knee, stable."

Additional treatment records document treatment for right 
knee pain.  In this regard, a July 2005 VA treatment record 
documents that the veteran reported that his right knee gave 
way.  The clinician, however, did not make any clinical 
finding of instability.  The veteran reported that the right 
knee had become swollen several times.  Range of motion 
testing revealed "full extension, flexion to 140."  The 
clinician documented that an MRI of the right knee done in 
2003 revealed degeneration of the posterior horn of the 
medial meniscus.  

An August 2005 private MRI reported a history of degenerative 
disease and chondromalacia; the diagnosis, however, was 
"Grade III to IV chondromalacia of the patella, especially 
severe along the lateral patellar facet."

In a September 2005 VA treatment record, a clinician 
documented that the veteran denied a history of significant 
trauma, recurrent effusion, locking, and that there was no 
suggestion of instability.

The veteran underwent an additional VA examination in 
November 2005 performed by the examiner who performed the 
October 2004 VA examination.  The veteran reported that the 
right knee disability had progressively gotten worse.  He 
reported that there was associated swelling, but denied 
warmth or redness.  Regarding the right knee, he denied 
giving way but there was locking when walking, occurring 
about three to four times a week.  The veteran denied the use 
of knee braces, a cane or crutches for walking.  In addition, 
the veteran had not undergone surgery for the disability.  He 
continued his work as a mechanic.  Due to his knee 
disabilities, there was limitation when climbing ladders, 
squatting, and limitation with lifting objects more than 30 
pounds.  The veteran denied, however, hospitalization or 
emergency room visits.  In addition, the veteran did not 
report any period of incapacitation for the past 12 months 
due to the knee disabilities.  

Physical examination of the right knee revealed no swelling 
and no erythema.  There was mild crepitus and moderate pain 
with deep pressure of the patella.  Range of motion was 0 to 
125 degrees with pain starting at 65 degrees and ending at 25 
degrees.  With repetitive flexion, there was no further 
limitation of motion noted.  Extension was to 0 degrees.  
During acute flare-ups, the examiner estimated that "there 
is probably limitation of flexion at 100 degrees secondary to 
pain."  The examiner estimated there was moderate functional 
impairment secondary to the right knee disability.  The 
examiner found that the right knee was stable.  X-rays dated 
in May 2005 were read to be normal.  Diagnosis was 
chondromalacia.

Upon VA examination in March 2007, it was noted that the 
veteran had not had surgery on the right knee.  He had 
current swelling of the right knee.  The veteran also 
reported daily locking of the knee, and buckling and giving 
out of the right knee about once a month.  He indicated that 
he had fallen to the ground at least three times due to 
buckling of the right knee.  The veteran further reported 
that his right knee sometimes interferes with daily 
activities and his occupation.  The veteran said that he had 
missed about 30 days of work due to severe pain in the right 
knee in the last year of work.  The examiner clarified that 
these missed days were not due to the order of his physician.  

Physical examination revealed range of motion in flexion to 
120 degrees and extension limited to approximately 4 degrees.  
There was crepitation and swelling.  There was moderate varus 
deformity and moderate atrophy at the quadriceps muscles.  
There was laxity 1+ with mild lateral instability of the 
right knee joint.  There was entrapment of the patella.  
There was no subluxation of the right knee.  Pain began at 
122 degrees of flexion and ended at 120 degrees.  Pain began 
in extension at approximately 5 degrees.  There was no 
ankylosis involving the right knee.

On acute flare-ups of pain, the examiner indicated that there 
was 50 percent less range of motion.  The examiner then 
noted, however, that flexion was limited down to 6 degrees on 
acute flare-ups and extension down to approximately 2 
degrees.  It appears, then, that the examiner was reporting 
the additional number of degrees of loss in range of motion, 
not that range of motion was from 2 to 6 degrees.  On 
repetitive motion, flexion was decreased down to 110 degrees 
and extension was further decreased to approximately 3 
degrees.  The examiner then, however, reported additional 
numbers, noting that flexion was further decreased to 100 
degrees and extension to approximately 2 degrees.  The 
examiner also reported, again, that repetitive motion 
decreased the range of motion, now listing the degrees as 90 
degrees with extension decreased to approximately 1 degree.

The examiner reported that the right knee disability caused 
moderate to severe functional impact.  Diagnosis was 
"[c]hronic chondromalacia, grade III - grade IV of the 
patella of the right knee by MRI of the right knee dated 
August 5, 2005 with limited range of motion involving the 
right knee, associated with chondromalacia Grade III and 
Grade IV Focal bone bruise and patellar bone marrow reactive 
changes, by MRI dated 03/14/07."

In an April 2007 rating decision, the RO granted a 10 percent 
separate rating for instability of the right knee based on 
the March 14, 2007 VA examination.  The RO assigned the date 
of this examination as the effective date for this separate 
rating.
Analysis

A review of the medical evidence indicates that the veteran's 
right knee disability is symptomatic and productive of some 
functional impairment.  However, as explained below, the 
degree of impairment does not support a higher rating for 
either period of time at issue.  

As outlined above, the veteran's right knee disability was 
originally rated and continues to be evaluated, in part, as 
arthritis due to trauma by analogy (see 38 C.F.R. § 4.20).  
However, while there is MRI evidence of degeneration of 
cartilage, there is no X-ray evidence of arthritis 
historically or currently.  The record also indicates that 
the veteran's current 10 percent rating is based upon medical 
evidence of instability of the knee.  At the time of the 
August 2004 claim, however, the medical evidence did not 
indicate that the right knee was unstable.  The Board finds 
it appropriate, therefore, that the RO considered the 
disability under the current symptomatology -that is, painful 
motion.  Review of the evidence of record, however, does not 
indicate that extension has been limited to more than 5 
degrees or flexion has been limited to 15 degrees or less.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  
Therefore, there is no medical evidence to support a higher 
rating based on limitation of motion (flexion or extension).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held 
that a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  While the provisions of 38 C.F.R. §§ 4.40 and 
4.45 should be considered in conjunction only with a 
diagnostic code predicated on limitation of motion (see 
Johnson v. Brown, 9 Vet. App. 7 (1996)), the Board will 
consider such provisions because range of motion of the knee 
has been considered by the RO, again notwithstanding the fact 
that there is no X-ray evidence of arthritis.  The Board 
finds that there is no medical evidence to show that pain or 
flare-ups of pain results in additional limitation of flexion 
or extension of the right knee, supported by objective 
findings, to a degree that would support a higher rating or a 
separate rating, nor is there medical evidence to show that 
fatigue, weakness, incoordination or any other symptom or 
sign results in such additional limitation of motion.      

Turning next to Diagnostic Code 5257, the Board notes that, 
upon a March 2007 VA examination, the examiner found that the 
veteran's right knee disability was manifested by mild 
instability.  (Emphasis added.)  Although as noted, there is 
no confirmed X-ray evidence of arthritis, the RO granted a 
separate 10 percent rating for instability effective from the 
date of this examination or the date entitlement arose.  See 
38 C.F.R. § 3.400(o).  The Board can find no basis on which 
to grant this separate rating as of an earlier date.  As 
there is no medical evidence of more than mild or slight 
instability of the right knee, or any subluxation, a rating 
in excess of 10 percent is not warranted under 38 C.F.R. 
§ 4.71, Diagnostic Code 5257.  See also  VAOGCPREC 23-97 and 
VAOGCPREC 9-98. 

The Board has considered the veteran's knee disability under 
potentially applicable rating criteria.  There is no evidence 
of ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256.  
As to whether the veteran's right knee should be rated under 
Diagnostic Code 5258, there is no evidence of surgery on this 
knee or dislocated cartilage and, in any event, the medical 
evidence does not show frequent periods of locking with pain 
and effusion into the joint.  

Accordingly, the Board finds that a schedular rating in 
excess of 20 percent for the right knee is not warranted for 
the period from August 31, 2004 to March 13, 2007 and a 
schedular rating in excess of 20 percent based on limitation 
of motion and a rating in excess of 10 percent based on 
instability for right knee chondromalacia is not in order for 
the period beginning March 14, 2007.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  The veteran has indicated that his service-
connected knee disability has compromised his work and caused 
him to take 30 days of sick leave in a year.  The Board, 
however, finds that there has been no showing by the veteran 
that the right knee disability causes marked interference 
with employment or necessitated frequent hospitalization 
beyond that contemplated by the rating schedule.  (Emphasis 
added.)  In the absence of requisite factors, the criteria 
for submission for assignment of extraschedular ratings for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board finds that the preponderance of the evidence is 
against the claims.  Therefore, the benefit of the doubt 
doctrine is not applicable and the claims for ratings in 
excess of 20 percent for right knee chondromalacia for the 
period from August 31, 2004 to March 13, 2007; and the claims 
for ratings in excess of 20 and 10 percent for right knee 
chondromalacia based on limitation of motion and instability, 
respectively, beginning March 14, 2007 must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).












ORDER

For the period from August 31, 2004 to March 13, 2007, 
entitlement to a rating in excess of 20 percent for right 
knee chondromalacia is denied.

For the period beginning March 14, 2007, entitlement to a 
rating in excess of 20 percent for limitation of motion due 
to right knee chondromalacia is denied.

For the period beginning March 14, 2007, entitlement to a 
rating in excess of 10 percent for instability due to right 
knee chondromalacia is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


